Robinson, C. J.
(dissenting).— Section 78 of chapter 172 of the Acts of the Ninth General Assembly provided that when a school district, as constituted at the time of the taking effect of an act entitled “An act for the public instruction of the state of Iowa, ’ ’ approved March 12, 1858, formed of parts of two or more civil townships in the same or adjoining townships in the same or adjoining counties, had a schoolhouse erected, which had not been destroyed, removed, or abandoned, such district should constitute a sub-district in and form a part of the district township in which the schoolhouse was situated. It further provided that the boundaries of such sub-district should not be changed, “except with the concurrence of the boards of directors of the townships interested;” but it contained the proviso that, upon the written application to the respective boards of directors of two thirds of the electors residing upon the territory within the township in which the schoolhouse is not situated, such territory should form a part of the district* to wnship to which it geographically belonged, and the respective boards of directors were required in either case to divide their districts in accordance with the provisions cited. Section 1 of chapter 125 of the Public Acts of the Fourteenth General Assembly contained similar provisions, which afterwards appeared in a revised form as section 1798 of the Code. Chapter 111 of the Acts of the Eighteenth General Assembly made the provision applicable to independent districts. As thus revised and amended, the language of the statute was less clear and definite in some respects than it was in the Act of the Ninth General Assembly, but it was explicit in giving to the boards of directors of the districts interested power to restore to the district to which it geographically belonged territory which had been set into an adjoining county or township, or *675attached to an independent district in an adjoining county or township, for school purposes. The power so given was not dependent upon the application of persons interested, but could have been exercised by the boards upon which it was conferred, in their discretion, against the protest of all the inhabitants of the territory so restored, and without regard to the means which would be available for furnishing their children with a school. In other words, it was within the power of such boards to restore to a district territory separated from the remainder of the district to which it was restored by streams or other natural •obstacles which the pupils could not cross. It seems to us clear that it was to prevent such an arbitrary ■exercise of power that chapter 160 of the Acts of the Nineteenth General Assembly was enacted. It was drawn with evident care, and the language of the proviso it contains is too plain to admit of doubt as to its meaning: “Provided, however, that no such restoration shall be made unless there are fifteen or more pupils between the ages of five and twenty-one years actually residing upon said territory sought to be restored, and not until there has been a suitable schoolhouse erected and completed within the limits of said territory suitable for school purposes.”
The opinion of the majority concedes that the language quoted, if literally construed, means that territory shall not be restored unless it contains a suitable schoolhouse; but it is said that to give it that effect would be to prevent a restoration in most cases. If that be true, the hardship which would result would be at least endurable, for if the territory is not restored, its citizens would continue to enjoy the school privileges for which their territory was detached; but, if the territory is restored by the boards of directors interested before it is provided with a schoolhouse, the citizens might be deprived thereby of all school privileges. *676The construction adopted by the majority, to the effect that territory can be restored if the district to which it geographically belongs is supplied with a schoolhouse, will prevent hardships only in case of a restoration of territory on the application of its electors, and might not have that effect in cases of ' that kind, for it may easily happen that two-thirds of the electors of such territory would have no children between the ages specified in the statute. Of what possible benefit would a schoolhouse in the district to which the territory restored geographically belongs be to the inhabitants of the restored territory if they are separated from it by a stream or other obstacle which their children can not cross, or if it be situated in a part of the district so distant that their children can not reach it? Section 1725 of the Code provides that no sub-district shall be created for the accommodation of less than fifteen pupils, and it appears to me that the purpose of the amendment quoted was in part to prevent a restoration of territory unless it contains the number of pupils required to constitute a sub-district, with a schoolhouse suitable for their use, to the end that such territory might be constituted and remain a sub-district after its restoration. But, if the opinion of the majority be correct, the limitation as to the number of pupils is worse than useless; for, if the territory restored have no schoolhouse, and is separated from those in the district to which it is restored by a natural obstacle or distance which would prevent their use, the fewer pupils on the restored territory the better. The amendment may have been adopted with special reference to cases where the territory sought to be restored is separated from the district to which it geographically belongs by natural obstacles, and some of the cases where the. inhabitants of territory severed may desire its restoration may not have been adequately provided for; but, if that be true, it affords no sufficient *677ground for defeating the legislative intent by giving to the amendment a meaning which its language does not warrant. It is the latest expression of the will of the legislature upon the subject to which it refers. If not in harmony with prior enactments, they must'yield, and it must prévail so far as there is a conflict, or violence is done to long-established and well-settled rules of interpretation. In this case there is no schoolhouse in the territory sought to be restored, and for that reason the relief demanded, it seems to me, should be denied.
Granger, J., concurs in this dissent,